Exhibit 99.1 Catasys Reports First Quarter 2016 Financial Results - - - Revenue grew 68% year-over-year; deferred revenue grew 35% in the first quarter of 2016 - - - Patient enrollment increased by more than 175% from 2015 - - - Equivalent lives 1 covered increased to MM in the first quarter of 2016 LOS ANGELES, May 16, 2016 Catasys, Inc. (OTCQB: CATS), a provider of proprietary data, predictive analytics modeling based behavioral health management services for health plans, today reported financial results for the first quarter ended March 31, 2016. “Enrollment in our On Trak solution increased by more than 175% in the first quarter of 2016 as we continue to ramp programs for several of our health plan partners. While enrollment is still in the initial stages for many of these states, we are now operating programs in 13 states” said Rick Anderson, Catasys’ President and COO. “We expect to continue to see enrollment increase throughout 2016, and expect to add additional states and contracts throughout the year.” The Company added approximately 2.7 million Equivalent Lives in the fourth quarter of 2015, and approximately 2.5 million Equivalent Lives in the first quarter of 2016. Generally following an up to ninety day implementation, it takes approximately 12 months to scale to full enrollment. Thus, Equivalent Lives added in the fourth quarter of 2015 will not be fully implemented until the end of 2016. Recent Business Highlights ● Catasys’ On Trak solution is now operational in 13 states ● Recently announced the expansions under existing agreements with national health plans to Illinois, Kansas, Louisiana, Missouri, Oklahoma, Pennsylvania and Wisconsin ● Expanded for the first time into Texas with one of our national health plans ● Added approximately 2.5M Equivalent Lives in the first quarter First Quarter 2016 Financial Highlights ● Enrollment increased by more than 175% compared to the three months ended March 31, 2015, and by 40% compared to the three months ended December 31, 2015. ● Revenue was $728,000 for the first quarter of 2016, an increase of 68% compared to $433,000 during the same period in 2015. This increase was primarily driven by our expanded customer base and health plan populations covered under the company’s programs. We experienced a significant increase in the number of patients enrolled in our programs compared with the same period in 2015. ● Deferred revenue was $2.3 million at March 31, 2016, an increase of $593,000, or 35%, compared to $1.7 million at December 31, 2015. When fees are received in advance, deferred revenue is recognized over the period the member is enrolled. Any fees subject to performance guarantees are deferred until such time as those performance standards are met; generally calculated annually. Catasys has historically been able to record its deferred revenue as actual revenue during the course of the business cycle, except for limited cases where members terminated from the program early. ● Net loss was $(4.3) million, or $(0.08) per basic and diluted share, for the first quarter of 2016, compared to a net loss of $(0.3) million, or $(0.01) per basic and diluted share, for the first quarter of 2015. ● General and administrative expenses were $2.2 million for the first quarter of 2016, a decrease of 20% compared to $2.7 million for the first quarter of 2015. This decrease was primarily due to a decrease in share-based compensation expense related to stock options issued to the board of directors during the first quarter of 2015. ● Total operating expenses were $3.2 million for the first quarter of 2016, compared to $3.2 million for the first quarter of 2015. The higher cost of healthcare services based on increasing enrollment and launching new programs were off-set in the first quarter of 2016 by a decrease in general and administrative expenses. About Catasys, Inc. Catasys, Inc. provides big data based analytics and predictive modeling driven behavioral healthcare services to health plans and their members through its On Trak program. Catasys' On Trak programcontracted with a growing number of national and regional health plansis designed to improve member health and, at the same time, lower costs to the insurer for underserved populations where behavioral health conditions cause or exacerbate co-existing medical conditions. The program utilizes proprietary analytics and proprietary enrollment, engagement and behavioral modification capabilities to assist members who otherwise do not seek care through a patient-centric treatment that integrates evidence-based medical and psychosocial interventions along with care coaching in a 52-week outpatient program. On Trak is currently improving member health and, at the same time, is demonstrating reduced inpatient and emergency room utilization, driving a more than 50 percent reduction in total health insurers' costs for enrolled members. Catasys currently operates On
